DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-32 and 36-44 are pending. Claims 22-32 and 43-44 are being examined on the merits. Claims 36-42 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement, filed January 21, 2022, has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 22-32 and 43-44) in the reply filed on January 21, 2022 is acknowledged.
Claims 36-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements submitted June 12, 2020 and February 23, 2022 have been considered. The Information Disclosure Statement submitted August 13, 2021 has 
Specification
The disclosure is objected to because of the following informalities: the paragraph numbering is incorrect. Specifically, para. 54 appears on p. 14 and is followed by paras. 1-10, with para. 55 then appearing on p. 19.  

Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is present, however, the size of the file is presented in kilobytes, as opposed to bytes.
  
Appropriate correction is required.

Claim Objections
Claim 25 is objected to because of the following informality: the limitation “the population … comprise” in ll. 1-2 should be “the population … comprises”.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27, 29-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness Rejections
Regarding claim 26, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d), which notes that examples or preferences are “properly set forth in the specification rather than the claims.” Specifically, it is not clear if the range of “between 5 and 10,000 different combinations” is a required limitation of the claimed method. Since the 

Claim 27 recites a “sample index barcode”. Claim 24, from which claim 27 depends, 
recites an adapter comprising, in part, a DNA barcode. It is not clear if the claim 27 barcode is the same barcode as the claim 24 barcode. If so, it is also not clear how an adapter with a barcode could be amplified with a primer comprising the same barcode (as opposed to a primer comprising a barcode with a complementary sequence). Since the ordinary artisan would not be able to determine the metes and bounds of the claim it is indefinite. For purposes of examination, each possibility is considered.

Lack of Antecedent Basis Rejections
Claims 29 and 32 each recite the limitation "the sample" in l. 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 22, from which each of claims 29 and 32 depend, does not recite a sample.

Claim 30 depends from claim 29, and consequently incorporates the lack of antecedent 
basis issue of claim 29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-32 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne1 (US Patent App. Pub. No. 2011/0319299) in view of Fields2 (WO 2016/019360), Rava (US Patent App. Pub. No. 2011/0230358) and Clark (Novel non-templated nucleotide addition reactions catalyzed by prokaryotic and eukaryotic DNA polymerases, Nucleic Acids Research, 16(20): 9677-9686, 1988).


	Regarding independent claim 22, Osborne teaches …
A method of converting double-stranded DNA into adapter-tagged DNA comprising: (a) contacting a population of double-stranded DNA molecules with a population of at least partially double-stranded adapters (Fig. 3B);
wherein: (i) the population of double-stranded DNA molecules comprises DNA molecules comprising a single nucleotide A overhang (Fig. 3B: A-tailed fragments);
and (ii) the population of at least partially double-stranded adapters comprises adapters comprising a single nucleotide T overhang (Fig. 3B: A-tailed fragments; para. 114: “[a]s shown in Fig. 3B, these A-tailed fragments 304 are then ready to ligation to adapters 305 having a compatible ligation site (e.g., have a … T overhang)”);
and (b) ligating the adapters to the DNA molecules, wherein ligating produces adapter- tagged DNA (Fig. 3B).

	Fields teaches and (ii) the population of at least partially double-stranded adapters comprises adapters comprising a single nucleotide C overhang (para. 328: “[i]n some embodiments, end repair is followed by an addition of … one or more cytosine, to produce an overhang”). Field also teaches wherein: (i) the population of double-stranded DNA molecules comprises DNA molecules comprising a single nucleotide G overhang. Specifically, as noted, Fields teaches adapters with a single nucleotide C overhang, and also teaches that polynucleotide fragments having an overhang are joined to other nucleic acids having a 

	Osborne and Fields do not teach … wherein single nucleotide A overhangs are more abundant than single nucleotide G overhangs in the population. However, Osborne teaches the use of Klenow fragment without exonuclease activity (para. 113), Fields teaches using various polymerases, including Taq polymerase (para. 336), and Rava teaches that A-tailing can be accomplished with a variety of polymerases, including Taq polymerase and Klenow fragment without exonuclease activity (para. 138). In addition, Clark teaches that certain enzymes have incorporation biases in non-templated addition reactions. For example, Taq polymerase preferentially incorporates dATP over the other dNTPs, including dGTP, in non-templated addition reactions (p. 9679, para. 3), and Klenow fragment also preferentially incorporates dATP in blunt-end addition (p. 9684, para. 2). Therefore, the ordinary artisan would understand from the teachings of Osborne, Fields, Rava and Clark, that the DNA molecules that have overhangs added by a suitable polymerase would have more of the single nucleotide A overhangs than the single nucleotide G overhangs.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the adapters of Fields into the method of Osborne, according to the teachings of Clark. The ordinary artisan would have been motivated to do so as the method of Osborne would have generated adapters with overhangs in addition to single nucleotide A overhangs, as taught by Clark. Incorporating the adapters with non-A overhangs into the 
	In addition, the ordinary artisan would have been motivated to practice the A-tailing step of Osborne using any suitable polymerase, such as Taq polymerase and Klenow fragment without exonuclease activity, as taught by Rava. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. In addition, it would also have been obvious to provide C-tailed adapters, as disclosed in Fields, in view of the known ability of various polymerases to add other dNTPs during a tailing step. The ordinary artisan would have had an expectation of success as attaching adapters with overhangs to DNA fragments is well-known in the art.

	Regarding dependent claim 23, Fields teaches wherein: (i) the population of double-stranded DNA molecules further comprises at least one of: DNA molecules comprising a single nucleotide C overhang, DNA molecules comprising a single nucleotide T overhang and a blunt end, and (ii) the population of at least partially double-stranded adapters further comprises at least one of: adapters comprising a single nucleotide G overhang, adapters comprising a single nucleotide A overhang and a blunt end. Specifically, Fields teaches overhangs comprising a single nucleotide comprising any dNTP (para. 328), and teaches that fragments can have overhangs, blunt ends and any combination thereof (para. 327). Thus, Fields teaches all of the recited overhang and blunt end combinations.

prima facie obvious to incorporate the adapters of Fields into the method of Osborne plus Fields, discussed above, according to the teachings of Clark. The ordinary artisan would have been motivated to do so as the method of Osborne would have generated adapters with overhangs in addition to single nucleotide A overhangs, as taught by Clark, and blunt end adapters. Incorporating the adapters with non-A overhangs into the Osborne method would increase the efficiency of the Osborne method, as all adapters and corresponding DNA molecules that are generated would then be used in subsequent library generation steps. The ordinary artisan would have had an expectation of success as attaching adapters with overhangs to DNA fragments is well-known in the art.	
	
	
Regarding dependent claims 24-25, Osborne teaches wherein the at least partially double-stranded adapters comprise an NGS primer binding site and a DNA barcode (Fig.3B, 454 primer site and MID barcode), as recited in claim 24, and wherein the population of the at least partially double-stranded adapters comprise a plurality of different DNA barcodes (para. 114: “each MID [i.e., barcode] used to tag the fragments in one sample is distinguishable from every other MID used to tag the fragments in every other sample”), as recited in claim 25.

Regarding dependent claim 27, Fields teaches wherein the method further comprises amplifying the adapter tagged DNA using amplification primers comprising a sample index 
	
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the primer binding and amplification steps of Fields into the method of Osborne plus Fields, discussed above. The ordinary artisan would have been motivated to do so to increase the efficiency of the Osborne method, as the various Fields components and steps would increase the downstream processing capabilities of the Osborne method. The ordinary artisan would have had an expectation of success as preparing libraries for next-generation sequencing and barcoding libraries is well-known in the art.

	Regarding dependent claim 26, Fields teaches wherein the number of barcode combinations attachable to both ends of a double-stranded DNA molecule is less than the number of double-stranded DNA molecules in the population (para. 14: “a molecular tag is not unique to a single cluster …; rather there is … sufficient diversity among molecular tag sequences that such that overlapping nucleic acid molecules in distinct … complexes are unlikely to be tagged with identical molecular tags or barcodes”; para. 313: “both a first site and a second site comprise at least one of a plurality of barcode sequences … identifying the sample from which a target polynucleotide is derived based on a barcode sequence to which the target polynucleotide is joined … a barcode may comprise a nucleic acid sequence that when joined to a target polynucleotide serves as an identifier of the sample”).

	
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the number of barcodes of Fields into the method of Osborne plus Fields, discussed above. The ordinary artisan would have been motivated to do so to decrease the cost of the Osborne method, as fewer adapters would have to be generated with the Fields barcoding strategy. The ordinary artisan would have had an expectation of success as barcoding libraries is well-known in the art.

	Regarding dependent claim 28, Osborne additionally teaches wherein the adapters are Y-shaped adapters (Fig. 3B).

	Regarding dependent claims 29-30, Osborne additionally teaches wherein the sample is a bodily fluid sample (para. 35), as recited in claim 29, and wherein the bodily fluid sample is whole blood (para. 35), as recited in claim 30.

Regarding dependent claim 31, Fields teaches wherein the double-stranded DNA molecules in the population of double-stranded DNA molecules are double-stranded cell-free DNA molecules (paras. 192, 320).

prima facie obvious to incorporate the Fields cell-free DNA sample into the method of Osborne plus Fields, discussed above. The ordinary artisan would have been motivated to try the Fields sample, as Osborne teaches that the method is useful for detecting a number of diseases and because assaying cell-free DNA is known in the art to be useful for diagnostic purposes. The ordinary artisan would have had an expectation of success as incorporating DNA from various sources into adapter-tagged libraries is well-known in the art.

Regarding dependent claim 32, Osborne suggests wherein the sample is from a subject having a cancer or suspected of having a cancer. Specifically, Osborne teaches the need to understand the genetic underpinning for complex traits, including for cancer susceptibility (para. 2). Osborne also teaches a method for genetic analysis of regions of interest that can be processed using next-generation sequencing technology (para. 3), and teaches that high throughput and region-specific genetic analyses can play a key role in understanding how genetics determines or affects states of health and disease (para. 2).


Regarding dependent claims 43-44, the cited references do not teach wherein the single nucleotide A overhangs are at least 10 times more abundant, or at least 1000 times more abundant, than the single nucleotide G overhangs, as recited in claims 43-44, respectively. However, as noted above, the combination of Fields and Clark teach adapters with single nucleotide A overhangs that are more abundant than adapters with single nucleotide G 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to optimize the adapters with single nucleotide A overhangs in the method of Osborne plus Fields, discussed above. The ordinary artisan would have been motivated to do so to customize the assay as needed for a desired downstream application. The ordinary artisan would have had an expectation of success as generating adapter-tagged libraries is well-known in the art. In addition, the specification does not provide evidence of unexpected results associated with the claimed relative amounts. Therefore, in the absence of such evidence, the relative amounts are obvious.

In view of the foregoing, claims 22-32 and 43-44 are prima facie obvious over Osborne in view of Fields, Rava and Clark.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-23, 25-26, 29-32 and 43-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-21 of copending Application No. 15/953,316 (hereinafter, the ‘316 application).
This is a provisional nonstatutory double patenting rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘316 application suggests all of the limitations of instant claims 22 and 23. More specifically, Claim 1 of the ‘316 application teaches all of the limitations of instant claims 2, and 23 except the requirement for adapters with single nucleotide G and single nucleotide A overhangs.
Modifying the ‘316 application to add adapters with single nucleotide G and single nucleotide A overhangs would have been prima facie obvious to the ordinary artisan, as target nucleic acids with corresponding T and C overhangs are generated in the non-templated addition step, and it would increase the efficiency of the method and decrease the cost to also attach adapters to these target nucleic acids with T and C overhangs. The ordinary artisan would have had an expectation of success as creating adapter-ligated nucleic acid libraries is well-known in the art. Thus, the instant claims 22 and 23 are not patentably distinct from the claims of the ‘316 application.
	
	

In addition, instant claims 25-26, 29-32 and 43-44 are also not patentably distinct from claim 1 of the ‘316 application. That is, while claim 1 of the ‘316 application does not teach the 


Conclusion
Claims 22-32 and 43-44 are being examined, and are rejected. Claims 25 and 27 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Osborne was cited in the Information Disclosure Statement submitted June 12, 2020.
        2 Fields was cited in the Information Disclosure Statement submitted June 12, 2020.